Order filed, October 19, 2012.




                                             In The

                         Fourteenth Court of Appeals
                                        ____________

                                     NO. 14-12-00955-CV
                                       ____________

            SILVER 1999 LEXUS GS300 4DR, TXLP-DG4C418, AND VIN
                            #T8BD68S3X0066038,
                              ET, AL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee


                          On Appeal from the 56th District Court
                                Galveston County, Texas
                           Trial Court Cause No. 12-CV-0513


                                           ORDER

       The reporter’s record in this case was due October 16, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we issue the
following order.

       We order Dale W. Lee, the official court reporter, to file the record in this appeal within
30 days of the date of this order.

                                            PER CURIAM